DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 10 May 2022, which papers have been made of record.
Claims 1-9 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art made of record does not explicitly disclose or fairly teach that “each respective receiving region is a circumferentially closed bore and wherein a respective portion of the respective trim element is receivable in the respective circumferentially closed bore,” in combination with the remaining limitations of the claim.  United States Patent Application 2009/0233055 to White et al. teaches compensation elements which do not fairly teach circumferentially closed bores.  In the Response Applicant argues that White fails to teach setting the joint pattern (page 5 of the Response).  The examiner notes that paragraph [0003] of the Specification as filed teaches that setting a particular joint pattern may result in two outer trim elements having a small gap size with high parallelism within relatively tight tolerances.  The examiner agrees that White fails to teach such. United States Patent Application Publication 2009/0178255 to Maciejewski teaches compensation or mounting elements (10, 20) having bores (12, 22), but which do not fairly teach that a portion of a trim element is receivable therein.
Claim 9 recites a fastening arrangement, but depends from claim 1, and is thus understood to be allowed for the same reasons presented above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/21/2022